Case 7:19-mj-00652 Document 1 Filed on 03/19/19 in TXSD Page 1 of 6

 

t . c ur’¢
Ao 91 (Rev. 08/09) criminal complaint “““ed Staté_S R;`;:r§§t'\’e?<as
F .
UNITED STATES DISTRICT CoURT 9 mg
` v for the MAR \

. . \‘K
Southern Distrlct of Tean _ w

 

United States of America ) M
Elvia Yazmin RlOS Cantu, `<{OB: 1966, COB: |Vlexico § Case NO M..`_c\ -~ 0(059
Hennry CABRERA Ramos, YOB: 1991, COB: lVlexico ' ' _
Roberto HERNANDEZ Contreras,YOB: 2000, COB: US §
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of lVlarch 19, 2019 in the county of Hidal@ in the
Southern District of Texas , the defendant(s) violated:
Code Sectlon Did knowingly and willfully cor\Os/grer"ésdeaDr\?i:rit]grti€eqd to export or send from the 1
18 Unlted States Code § 554 Unlted States,/any merchandise, article, or object, to wit: approximately 10,000

rounds of .223 ammunition, 28,000 rounds of 7.62X39mm ammunition, 1,008
7.62X39mm magazinesl contrary to any law or regulation of the Unlted States,
or receivesl conceals, buys, sells, or in any manner facilitates the transportation,
concealment, or sale of such merchandise, article or object, prio_r to exportation,
knowing the same to be intended for exportation contrary to any laW'or
regulation of the Unlted States.

This criminal complaint is based on these facts:

SEE A'l'l'ACHl\/|ENT "A"

/ Continued on the attached sheet.

Complain@///f
/

Nicholas J. llql HS| Special Agent

Printed name and title

 

Date: ' 3/19/2019 d',_\

Ap<///Ldge’s signature `
l
City and state: lV|cAllen, Texas (./S tt H cker, U.S. l\/lagistrate Judge

Printed name and title

Case 7:19-mj-00652 Document 1 Filed on 03/19/19 in'TXSD Page 2 of 6

ATTACHMENT A

I, Nicholas Ilg, am a Special Agent of the United States Homeland Security Investigations (HSI)
and have knowledge of the following facts. The facts related in this attachment do not reflect the
totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion

lthat a complaint should be issued, nor do I request that this Court rely upon any facts not set

forth herein in reviewing this attachment in support of the complaint.

I.

Il.

lll.

On March 19, 2019, Homeland Security Investigations McAllen, Texas (HSI McAllen),

received information that a specific (subject) vehicle travelling from Bexar County would

' be transporting a large amount of ammunition to Hidalgo County with the intent of

clandestinely smuggling the ammunition into Mexico. HSI McAllen and HSI Task Force
Officers (TFOs) located and surveilled the subject vehicle as it travelled into Hidalgo
County proceeding to a residence located at 416 30th Street, Hidalgo, Texas 78557.

HSI Agents conducted surveillance of the residence, observing several males taking
cardboard boxes from the subject vehicle and placing the boxes in the residence and into
other vehicles parked at the residence, The subjectivehicle was observed leaving the
residence, proceeding north, exiting Hidalgo County.

HSI Agents observed an adult male, identified as Roberto HERNANDEZ Contreras,
carry several boxes from the residence and enter a blue 2001Chrysler Town & country
(MX A-94-THP-8). HERNANDEZ was then seen removing the contents of the boxes
and concealing objects within the interior paneling of the Chrysler.

HSI Agents observed HERNANDEZ drive the Chrysler from the residence to the
Hidalgo, Texas Port of Entry (POE) whereas U.S. Customs and Border Protection
officers (CBPOs) conducted an outbound inspection of the Chrysler as it attempted to
exit the United States and into Mexico. CBPOs searched the Chrysler locating

approximately 224 rifle magazines (7.62x39) concealed within the interior paneling.

l

g Case 7:19-mj-OO652 Document 1 Filed on 03/19/19 in TXSD Page 3 of 6

VI.

VII.

VIII.

ATTACHMENT A

HSl Agents conducted a post Miranda interview of HERNANDEZ at the Hidalgo POE.
HERNANDEZ stated he owned the Chrysler. HERNANDEZ admitted he traveled from
Reynosa, Mexico into the United States to procure rifle magazines which were to be
smuggled from the United States into Mexico.

HERNANDEZ stated he arranged with Hennry CABRERA Ramos to meet at the

residence located at 416 30th Street, Hidalgo, Texas 785 57. ` At the residence CABRERA

` directed HERNANDEZ to several boxes of magazines stored within the residence, a grey

minivan, and a silver sedan. HERNANDEZ proceeded to conceal the magazines within
the interior panels of the Chrysler. HERNANDEZ stated he Was to receive monetary
payment from a coconspirator in Reynosa, Mexico. HERNANDEZ stated he had
smuggled magazines from the United States into Mexico on several occasions for
monetary gain. HERNANDEZ admitted he was aware it was illegal to smuggle rifle
magazines and defense articles from the United States into Mexico.

HSI Agents and a uniformed Hidalgo Police Department officer approached the residence
at 416 30th Street, Hidalgo, Texas 785 57 . At the residence, HSI Agents encountered
Elvia RIOS Cantu and CABRERA. RIOS granted HSI Agents consent to search the
property and the vehicles parked at the residence, l

HSI Agents conducted a post-Miranda advisement interview with RIOS. RIOS stated she
received monetary payment to store large quantities of` ammunition and magazines at the
residence on behalf of a coconspirator in Reynosa, Mexico. RIOS stated she knew the
ammunition and magazines were concealed within vehicles to be smuggled into Mexico.

RIOS stated she knew smuggling the ammunition and magazines into Mexico was illegal.

XI.

XII.

Case 7:19-mj-OO652 Document 1 Filed on 03/19/19 in TXSD Page 4 of 6

ATTACHMENT A

HSI Agents located approximately 3,000 rounds of 7 .26x39 ammunition within the
bedroom of RIOS.

CABRERA stated he owned the grey 2004 Mercury Monterey (MX A94-THP-8) parked
within the driveway of the residence, CABRERA granted HSI Agents consent to search
the Mercury. Concealed within the Mercury HSI Agents located approximately 10,000
rounds of .223 ammunition and approximately 2,000 rounds of 7.62x39 rounds of
ammunition. l

HSI Agents conducted a post Miranda interview of CABRERA at the residence.
CABRERA stated his intention was to load the Mercury with ammunition and magazines
to be smuggled into Mexico. CABRERA stated he smuggled ammunition and magazines l
from the United States into Mexico on several occasions for monetary compensation
CABRERA admitted he was aware it was illegal to smuggle ammunition and defense
articles from the United States into Mexico.

CABRERA directed HSI Agents to a silver 2008 Saturn Aura (TX BXK0573) parked

between the Mercury and the residence. CABRERA stated the Saturn belonged to RIO.

'Through the Windows of the Saturn HSI agents observed boxes imprinted with “Wolf

7.62x3 9” and “AK47' 30RD Magazine”. CABRERA stated he placed the boxes within the
unlocked Saturn. HSI Agents found approximately 784 rifle magazines (7.62x39) and
approximately 23,()00 rounds of 7.62x39 ammunition within the Saturn.

According to the U.S. Department of State, Office of Defense Trade Controls
Compliance (DTCC) ammunition and\rif`l`e magazines are determined to being defense
articles described on the United States Munitions List (USML) and regulated for export

pursuant to the Arms Export Control Act (Title 22 United States Code 2778).

 

Case 7:19-mj-OO652 Document 1 Filed on 03/19/19 in TXSD Page 6 of 6

§AO 257
(Rev. 9/92)

M~LQ ~ Oie%;L-/Wi» 0 ~_i

PER 18 U.S.C. 3170

 

DEFENDANT INFORMATION RELATIVE TO A CRIM]NAL ACTION - - IN U.S. DISTRICT COURT

 

 

BY g COMPLAINT [i INFORMATION i:i H\IDICTMENT

OFFENSE CHARGED
18 United §§t£_s§§?s ri t urt` P
SmUQQ"nQYiE§M l eite°i t%r°is§ |_| my
FILED L_| Minor
MAR 20 2019 Li Misdema`uor
David J. Bradley, Cierk' M| Fel°”y
Place of offense U.S.C. Citation
Hidalgo, Texas 18 USC 554

 

PROCEEDING
Name of Complainant Agency, or Person (& Title, if any)

Special Agent Nicholas J. llg
| Homeland Security investigations (HS|) |

 

 

 

\:l person is awaiting trial in another Federal or State Court, give name
of court

l:] this person/proceeding is transferred from another district per

 

 

FRCrP l:] 20 |:| 21 l:| 40. Show District l
|:] this is a reprosecution of charges

previously dismissed which

were dismissed on motion of: SHOW

[i U.S. Att’y [\ Defense DOCKET NO.
i:l this prosecution relates to a pending

case involving this same defendant
l:| prior proceedings or appearance(s)

before U.S. Magistrate Judge MAGISTRATE

regarding this defendant were jUDGE CASE NO_

recorded under >

 

 

 

 

 

Name and Office of Person
Furnishing Information on

 

 

mrs FORM LSpecial Agent Nicholas J. llg l
| |U.s. Art’y |J | other U.s. Agency
Name ofAsst. U.S.
Arc’y (ifassigned) | l
li

_ Name ofDistn'ct Court, and/or Judge/Magistrate Judge Location (City)

Southern District of Texas/ lVchllen, Texas

 

DEFENDANT - - U.S. vs.
l Elvia RIOS Cantu l

 

Address { Reynosa, l\/lexico

i__m

(Optional unless a juvenile)

|_J Maie M| Alien

ha Female

Birth

Date (if` applicable)

DEFENDANT
IS NOTIN CUSTODY
Has not been arrested, pending outcome of this proceeding

If not detained, give date any prior

summons was served on above charges l
2) l:| Is a Fugitive
3) l:l Is on Bail or Release from (show District)

 

 

1)i:i

IS IN CUSTODY

4) d On this charge

5) m On another conviction

6) l:| Awaiting trial on other charges l I:] Fed’l
lf answer to (6) is “Yes,” show name of institution

l] State

 

Has detainer l‘-/-l Yes Igfiv;;:$t;
been Hled’-’ |__| No } med l 3/19/2019 l

Mo. Day Year
DATE OF
ARREST .l 3/‘i 9/2019 l
Or . . . if Alresting Agency & Warrant were not Federal

Mo. Day Year

DATE TRANSFERRED

[>\ \

TO U.S. CUSTODY

 

ADDITIONAL lNFORMATION OR COMMENTS

 

l:l 'Ihis report amends AO 257 previously submitted

 

Did knowingly and willfully conspired and intended to export or send from the United States, any merchandise, article, or
object, to wit: approximately 10,000 rounds of .223 ammunition, 28,000 rounds of 7.62X39mm ammunition, 1,008 7.62X39mm
magazines, contrary to any law or regulation of the United States, or receives, conceals, buys, sellsl or in any manner
facilitates the transportation, concealment, or sale of such merchandise, article or object, prior to exportation, knowing the
same to be intended for exportation contrary to any law or regulation of the United States.

